918 F.2d 174Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Ernest Darnell WILSON, Defendant-Appellant.
No. 90-5641.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 29, 1990.Decided Nov. 16, 1990.

Appeal from the United States District Court for the Southern District of West Virginia, at Charleston.  Charles H. Haden, II, Chief District Judge.  (CR-89-115)
Thomas W. Smith, Charleston, W.Va., for appellant.
Michael W. Carey, United States Attorney, J. Kirk Brandfass, Assistant United States Attorney, Charleston, W.Va., for appellee.
S.D.W.Va.
AFFIRMED.
Before WIDENER, PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
Ernest Darnell Wilson was convicted by a jury of conspiracy to distribute cocaine base ("crack") (21 U.S.C. Sec. 846) and possession with intent to distribute crack (21 U.S.C. Sec. 841(a)).  He appeals the Guidelines sentence imposed and we affirm.


2
Wilson contends that the district court erred in finding that he was a leader in the offense and adjusting his offense level upward by two levels as required by U.S.S.G. Sec. 3B1.1(c).  The defendant's role in the offense is a factual question;  the district court's determination is reviewed under the clearly erroneous standard.   United States v. Sheffer, 896 F.2d 842, 846 (4th Cir.), cert. denied, --- U.S.L.W. ---- (U.S. Oct. 1, 1990) (No. 89-7759).  In this case, two of Wilson's co-defendants testified that he supplied them with crack to bring into West Virginia from Ohio for sale on more than one occasion.  We find that the district court's determination that Wilson was a leader in the offense was not clearly erroneous.


3
The judgment of the district court is, therefore, affirmed.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
AFFIRMED.